DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “a thickness of the portion of the device layer that remains between the base of the cut groove and the front surface of the semiconductor substrate is approximately 10um”.
The limitation was not disclosed in the application as originally filed.  For the purpose of examination the examiner will interpret the limitation to mean the depth of the groove is approximately 10microns.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Moeller (US 2014/0145294) in view of Kajiyama (US 2004/0266138)
 Regarding claim 1.
Moeller teaches a wafer processing method of dividing a wafer (200) into individual device chips, the wafer having a device layer (206) being stacked on a front surface of a semiconductor substrate (208), the device layer having a plurality of devices (204) individually formed in a plurality of regions partitioned by a plurality of crossing division lines (202) on a front surface of the wafer (fig 2a,2b), the wafer processing method comprising: a cut groove forming step (102) of positioning a cutting blade on the front surface of the wafer (paragraph 28,29), and cutting the device layer along each of the division lines to form a cut groove (202) (fig 1,2a,2b); a modified layer forming step (110) (fig 1) of positioning a focal point of a laser beam having a transmission wavelength to the semiconductor substrate inside an area of 
Moeller does not teach causing the cracks to propagate during a grinding process.
Kajiyama teaches a protective member providing step of providing a protective member (4) on the front surface (22) of the wafer (2) (fig 3a-c); and a dividing step of holding the wafer on a chuck table in a condition in which a front surface side of the wafer provided with the protective member is placed on the chuck table (51), grinding the back surface of the wafer to be thinned, and causing a crack (23) inside the area of the semiconductor substrate corresponding to the predetermined one of the division lines to the front surface side of the wafer, thereby dividing the wafer into individual device chips (fig 4a-c) (paragraph 35-38).
It would have been obvious to one of ordinary skill in the art to use a grinding process to divide the chips in order the surface is ground to allow the back surface to be exposed to divide the semiconductor wafer into individual semiconductor chips.  This 
 Regarding claim 2.
Kajiyama teaches a frame supporting step of attaching a dicing tape (60) on the back surface of the wafer, supporting the wafer through the dicing tape with an annular frame (8) having an opening for accommodating the wafer therein, and peeling off the protective member (4) from the front surface of the wafer (fig 7), after the dividing step is carried out (fig 4a-c) (paragraph 42-45).
Regarding claim 3.
 Kajiyama teaches a pickup step of expanding the dicing tape to increase each interval between any adjacent ones of the individual device chips, and picking up each of the device chips after the frame supporting step is carried out (fig 9a,9b) (paragraph 42-45). 
  Regarding claim 4.
 Moeller teaches a wafer processing method of dividing a wafer into individual device chips, the wafer (200) having a device layer (206) being stacked on a front surface of a semiconductor substrate (208), the device layer having a plurality of devices individually formed in
a plurality of regions partitioned by a plurality of crossing division lines (202) on a front surface of the wafer (fig 2a,2b), the wafer processing method comprising:
a cut groove forming step (102) of positioning a cutting blade on the front surface of the wafer, and cutting the device layer along each of the division lines to form a cut groove 
a modified layer forming step (110) (fig 1) of positioning a focal point of a laser beam having a transmission wavelength to the semiconductor substrate (208) inside an area of the semiconductor substrate corresponding to a predetermined one of the division lines and applying the laser beam to the wafer from a back surface of the wafer, thereby forming a plurality of modified layers (502) inside the wafer (208) along all of the division lines (fig 5) (paragraph 31-35);
a protective member providing step of providing a protective member (602) on the front surface of the wafer (208) before or after the modified layer forming step is carried out; and a dividing step, and causing a crack to grow from each of the modified layers formed inside the area of the semiconductor substrate corresponding to the predetermined one of the division lines to the front surface side of the wafer, thereby dividing the wafer into individual device chips (fig 8-10) (paragraph 36-40).
Moeller does not teach causing the cracks to propagate during a grinding step.
  Kajiyama teaches a protective member providing step of providing a protective member (4) on the front surface (22) of the wafer (2); and a dividing step of holding the wafer on a chuck table in a condition in which a front surface side of the wafer provided with the protective member is placed on the chuck table (51), grinding the back surface of the wafer to be thinned, and causing a crack (23) inside the area of the semiconductor substrate corresponding to the predetermined one of the division lines to the front surface side of the wafer, thereby dividing the wafer into individual device chips (fig 4a-c) (paragraph 35-38).
It would have been obvious to one of ordinary skill in the art to use a grinding process to divide the chips in order the surface is ground to allow the back surface to be exposed to divide the semiconductor wafer into individual semiconductor chips.  This technique makes it possible to process each semiconductor chip to a thickness of 50.mu.m or less (paragraph 4).
 Regarding claim 5.
Kajiyama teaches a frame supporting step of attaching a dicing tape (60) on the back surface of the wafer, supporting the wafer through the dicing tape with an annular frame (8) having an opening for accommodating the wafer therein, and peeling off the protective member (4) from the front surface of the wafer (fig 7), after the dividing step is carried out (fig 4a-c) (paragraph 42-45).
Regarding claim 6.
 Kajiyama teaches a pickup step of expanding the dicing tape to increase each interval between any adjacent ones of the individual device chips, and picking up each of the device chips after the frame supporting step is carried out (fig 9a,9b) (paragraph 42-45). 
  Regarding claim 7.
Moeller teaches a wafer processing method of dividing a wafer into individual device chips, the wafer (200) having a device layer (206) being stacked on a front surface of a semiconductor substrate (208), the device layer (206) having a plurality of devices individually formed in a plurality of regions partitioned by a plurality of crossing division lines (202) on a front surface of the wafer (200) (fig 2a,2b), the wafer processing method comprising: 
Moeller does not teach causing the cracks to propagate during a grinding step.
  Kajiyama teaches a protective member providing step of providing a protective member (4) on the front surface (22) of the wafer (2); and a dividing step of holding the wafer on a chuck table in a condition in which a front surface side of the wafer provided with the protective member is placed on the chuck table (51), grinding the back surface of the wafer to be thinned, and causing a crack (23) inside the area of the 
 Regarding claim 8.
Kajiyama teaches a frame supporting step of attaching a dicing tape (60) on the back surface of the wafer, supporting the wafer through the dicing tape with an annular frame (8) having an opening for accommodating the wafer therein, and peeling off the protective member (4) from the front surface of the wafer (fig 7), after the dividing step is carried out (fig 4a-c) (paragraph 42-45).
Regarding claim 9.
 Kajiyama teaches a pickup step of expanding the dicing tape to increase each interval between any adjacent ones of the individual device chips, and picking up each of the device chips after the frame supporting step is carried out (fig 9a,9b) (paragraph 42-45). 
Regarding claim 10.
 Moeller teaches wherein a thickness of the portion of the device layer that remains between the base of the cut groove and the front surface of the semiconductor substrate is approximately 10um (fig 2b) (paragraph 37). 
 Regarding claim 11.
Moeller teaches cut groove formed during the cut groove forming step is of a depth through the device layer (paragraph 37) (fig 1-2b).
Kajiyama teaches a groove is of a depth that is equal to a thickness of the device layer (22) (fig 2b).
It would have been obvious to one of oirdnry skill in the art to form a groove equal to the depth of the device layer in order that to cleanly divide the devices by keeping the stresses of dividing the wafer away from the devices of the devices layer.
Response to Arguments
Applicant’s arguments, see response filed 10/22/20, with respect to the rejection(s) of claim(s) 1 under Hirata (US 2017/0053829) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moeller (US 2014/0145294) in view of Kajiyama (US 2004/0266138).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817